Title: From Thomas Jefferson to Barrois, 22 June 1787
From: Jefferson, Thomas
To: Barrois, Louis François



a Paris ce 22me. Juin 1787.

Au moment, Monsieur, où vous avez reçu la planche, vous avez eté averti qu’elle ne pouvoit pas rester chez vous que le tems necessaire pour tirer le nombre de cartes que vous croyiez vous etre necessaire. Ce pourroit être l’affaire d’une semaine ou de deux semaines. Vous l’avez gardé plus de deux mois, je vous ai fait avertir moimeme le 11me. du courant que je me croyois obligé de l’envoyer à Londres par la Diligence qui devoit partir le 16me. et en la demandant aujourdhui 22me. vous me repondez que vous allez avoir soin que votre Imprimeur ne la quitte pas. Mettez vous, Monsieur, à la place du libraire de Londres, qui aprés avoir fini l’impression de son edition en 3. semaines, l’a gardé dejà deux mois sans pouvoir la mettre en vente, manque de la planche, et jugez s’il doit etre laissé plus long temps en sacrifice à des delais où il a nul part. C’est de toute necessité donc Monsieur que vous remettiez la planche dans l’instant meme à la personne qui se presente avec cette lettre à fin que je l’envoye à Londres par la Diligence de demain. J’ai l’honneur d’etre Monsieur votre tres humble et trés obeissant serviteur,

Th: Jefferson

